DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed with the written response received on 07/15/2021 have been considered. As directed by the amendment, claims 1-4 are amended, claim 5 is canceled. Accordingly, an action on the merits follows regarding claims 1-4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gongwer (US 3653086)(hereinafter Gongwer) in view of CN 204659997(hereinafter CN997).
Regarding claim 1, Gongwer teaches a full face goggle that an instrument can be attached to in a proper viewing position, comprising: a frame portion (11,12), being assembled to a lens (19) and  a skirt portion (25) so as to fit to a user’s face (fig 1); and a bracket 60 which has one end attached to a chin side of the frame portion and another end configured for installing a compass 61 or other instruments, such as a depth gauge , in a proper viewing position in front of the user (fig 2). 
Gongwer does not explicitly teach the bracket 60 is a detachable structure and the bracket is configured for installing the camera. However, in the same field of endeavor, CN997 teaches the rod (6) which has one end being pivotably and/or detachably attached to the frame portion of the goggle and another end configured for installing the camera, thereby the camera is adapted to be in front of the user (figs 3,4). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the bracket of Gonwer being pivotably and/or detachably attached to the frame portion of the goggle and another end configured for installing the camera as taught by CN997 for the benefit of facilitating in installing the bracket on the goggle and using camera in exploring the water world. 
Regarding claim 2, Gongwer does not teach the frame portion comprises a sliding groove that is disposed on the frame portion for inserting and attaching the detachable structure. However, CN997 teaches in fig3,4 the frame portion comprising a sliding groove (101) for inserting and attaching the detachable rod and camera. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify Gongwer with a sliding groove as taught by CN997 for the benefit of mounting the detachable rod and installing the camera. Then the modified Gongwer teaches the sliding groove is disposed on the chin side of the frame portion for inserting and attaching the detachable structure.
Regarding claim 3, CN997 teaches the detachable structure is a sliding block (503) that is detachably attached to the sliding groove (101) so that the camera is pivotably and/or detachably attached on the sliding block (503) (fig 2).
Regarding claim 4, CN997 teaches the detachable structure comprises a sliding block (503), wherein the sliding block (503) is detachably attached to the sliding groove (101), thereby the one end of the rod (6) is pivotably and/or detachably attached to the sliding block (503), and the camera is adapted to be installed onto the other end of the rod (fig 4). 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to the Applicant’s argument about CN997, the applicant’s arguments are against CN997 individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732